PER CURIAM.
This ease came on for hearing on motion for a,n interlocutory injunction to enjoin the enforcement of an Act of Assembly of Pennsylvania, No. 314, approved June 14, 1923 (P. L. 802; Pa.' St. Supp. 1924, | 14631al et seq.), entitled “An act relating to mattresses, pillows, bolsters, feather beds, comfortables, cushions, and upholstered furniture; regulating the making, remaking, renovating, sterilizing, disinfecting, sale, leasing, delivering, and consigning thereof, and the possession thereof with intent to sell, lease, deliver, or consign,” because of its alleged violation of the Fourteenth Amendment to the Constitution of the United States in its prohibition of the use of shoddy and secondhand materials (unless such secondhand materials are properly sterilized) in mattresses, pillows, bolsters, feather beds, com-fortables, cushions or articles of upholstered furniture, and also because it is alleged that the act violates the interstate commerce clause of the Constitution, in that it imposes an undue burden on interstate commerce by its inspection and tagging provisions.
Upon due consideration of the injunction affidavits and the proofs offered at the hearing of this motion, we find ourselves unconvinced that the act complained of is so palpably unreasonable and arbitrary that we ought to grant the interlocutory injunction prayed for, and we therefore deny the motion for an interlocutory injunction, but in so doing express no opinion on the merits of the controversy, as they may develop on final hearing.